 CHAMBERS DEVELOPMENT CO.Chambers Development Company, Inc. and Interna-tional Union of Operating Engineers, Local 66,AFL-CIO. Case 6-CA-1532026 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 8 December 1982 Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The General Counsel excepts to the Administra-tive Law Judge's failure to find an 8(a)(1) violationin Superintendent Rangos' statement to employeeEdmundson regarding Respondent's stricter policyfor documenting work rule violations. On or aboutL The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversinghis findings.s The Administrative Law Judge inadvertently stated that DaleMorrow was discharged on 11 August 1982. The record shows thatMorrow was discharged on 17 February 1982. The Administrative LawJudge also indicated that Greg Edmundson's affidavit stated that JohnRangos, Jr., had a conversation with him on 21 February concerning theCompany's stricter policy of using letters to document mistakes. The affi-davit states that this conversation occurred on 27 February. As the Ad-ministrative Law Judge based his finding on the assumption that this con-versation had occurred after 24 February, the error is a technical onewithout significance.The Administrative Law Judge dismissed the 8(a)(1) allegation con-cerning Superintendent Rangos' statement, made during the criticalperiod, that "66 will never be here." The Administrative Law Judgenoted that, in other circumstances, such a statement would be considered"a classic Section 8(aX)() statement." He reasoned, however, that, inas-much as Local 66 of the Operating Engineers already represented certainemployees at the jobsite, the statement could not be considered antiunion.In excepting to this finding, the General Counsel argues that the Admin-istrative Law Judge's underlying premise-that Local 66 was an incum-bent union-is incorrect. In this regard, we note the Administrative LawJudge failed to delineate the relationship between Local 66 and Cham-bers. The record indicates that Chambers leases some of the equipmentwhich it uses in its operation from U.S. Utilities Corporation. U.s. Utili-ties has a collective-bargaining agreement with Local 66 which coversthe mechanics who repair the equipment. There is common ownershipand control of both companies. Under these circumstances. the Adminis-trative Law Judge's statement that Local 66 was "already there" and hisreasoning therefrom are correct.267 NLRB No. 10425 February 1982, after a representation petitionhad been filed and an unfair labor practice chargehad been filed by a discharged employee, Rangostold Edmundson that disciplinary letters would begiven out for "any mistake that was made" and theletters would be used "if anyone went to file agrievance against the Company." The GeneralCounsel asserts that, in similar situations, the Boardhas found such threats to violate Section 8(a)(1) ofthe Act. See, e.g., Fidelity Telephone Co., 236NLRB 166 (1978).The Administrative Law Judge found that thisstatement did not constitute a violation of the Act.He noted that it was uttered after the representa-tion petition had been filed and after the unfairlabor practice charge had been received. He there-fore reasoned that Respondent was justified inmaking the statement and in making a provablerecord of faulty work performance. He further sug-gested that circumstances involving "competingunions"--apparently as opposed to a situation witha single union engaged in organizational activi-ties-somehow lent justification to Respondent'sstatement.We agree that an employer has every right todocument employee shortcomings. However, anemployer may not intimidate employees by tellingthem that because an employee has filed a chargeor a grievance or sought assistance from the Na-tional Labor Relations Board, it plans to increasedocumentation of rule infractions and to broadenthe bases warranting disciplinary action. Respond-ent was, in effect, informing employees that it wasadopting a stricter policy of documenting errors inretaliation for the employees having engaged inSection 7 activities. Its statements would clearlyhave the effect of coercing and intimidating em-ployees because of their exercise of their Section 7rights. We find, therefore, that Respondent violatedSection 8(a)(1) of the Act in communicating to em-ployees that, in response to their protected activi-ties, it would impose more onerous working condi-tions by more strictly enforcing and documentingviolations of the existing work rules.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Chambers Development Company, Inc., Monroe-ville, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:611 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Add the following as paragraph l(b) and relet-ter the subsequent paragraph accordingly:"(b) Retaliating against employees' exercise oftheir Section 7 rights by threatening employeesthat any rule violations or wrongdoings by an em-ployee will be documented and recorded."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employeesconcerning their union activities or concerningthe union activities of fellow employees.WE WILL NOT retaliate against employees'exercise of their Section 7 rights by threaten-ing to document the slightest rule violations.WE WILL NOT in any like or related mannerinterfere wtih, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.CHAMBERS DEVELOPMENT COMPA-NY, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hear-ing in this proceeding was held in Pittsburgh, Pennsylva-nia, on October 21, 1982, on complaint of the GeneralCounsel against Chambers Development Company, Inc.,here called the Respondent or the Company. The com-plaint issued on June 18, 1982, based on a charge filed onFebruary 24, 1982, by International Union of OperatingEngineers, Local 66, AFL-CIO. The main issue present-ed is whether the Respondent discharged employee DaleMorrow in violation of Section 8(a)(3) of the Act. Briefswere filed after the close of the hearing by the GeneralCounsel and the Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, with itsprincipal office in Monroeville, Pennsylvania, is engagedin the collection of refuse and the construction and oper-ation of sanitary refuse landfills. During a 12-monthperiod -nding January 31, 1982, in the course of its busi-ness the Respondent provided services valued in excessof $50,000 for other enterprises in the Commonwealth ofPennsylvania, including the city of Pittsburgh, which aredirectly engaged in interstate commerce. I find that theRespondent is engaged in commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that International Union of Operating Engineers,Local 66, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICE ALLEGATIONSIn Monroeville this Company does what is called alandfill operation, to which refuse and coal is moved invarious kinds of vehicles, and where it is spread out andrearranged for future use as a regular site. For a numberof years some of the employees-men who drive vehi-cles in and about the landfill and who bring materialsthere from other locations-have been represented byRefuse and Salvage Drivers and Helpers Local UnionNo. 609 of the International Brotherhood of Teamsters.Others of the employees who work there-mechanicsand repairmen, as best the record shows-have been, andstill are, represented by the Operating Engineers Local66, which filed the charge in this case. In the summer of1981 the Company hired four additional equipment oper-ators at its landfill, who worked with rather specializedmoving vehicles. A question arose as to whether the newmen appropriately belonged in the Teamsters bargainingunit, and were therefore covered by that contract, or inthe bargaining unit represented by the Operating Engi-neers. Apparently the question was a nebulous one. Infact one of the top management representatives, EdwardBrittner, the secretary-treasurer, himself a longtimemember of Local 66, thought they belonged to thatunion, while John Rangos, the operations superintendent,felt they belonged to the Teamsters.The uncertainty was such that on November 25, 1981,Local 66 filed a representation petition with the Board,asking for an election to establish a separate unit forthese four employees only. At a Board hearing in thatcase in December, the Respondent took the position theyfell in the Teamsters unit and that therefore its contactwith the Teamsters was a bar to any election. Althoughit participated in that proceeding as intervenor, theTeamsters, for reasons that defy understanding, remainedneutral, took no position at all on the basic question ofwhere the four employees belonged. It is difficult tocomprehend that posture by the Teamsters that day. Inany event, 3 months later, on March 12, 1982, theBoard's Regional Director dismissed the petition on theground of contract bar, holding the new men were ap-propriately included in the Teamsters unit.Dale Morrow, one of the four employees in question,testified at the hearing in support of the position takenby Local 66. On August 11, 1982, he was discharged.The complaint says he was fired for having tried to612 CHAMBERS DEVELOPMENT CO.obtain representation by Local 66; i.e., because of hisunion activities, a violation of Section 8(a)(3) of the Act.Denying any illegal purpose, the Respondent assertsMorrow was dismissed because of his continuing errorson the job and disregard of duties, but especially his totalindifference to either coming to work on time or stayinguntil the end of his established shift, reached the pointwhere his behavior could no longer be tolerated. On theday of his discharge Morrow was told, and was served awritten statement to that effect, that the reason was be-cause the day before he had left work early without per-mission and without advance notice to management.There is presented therefore an inference case. In thelight of certain relevant facts of record, plus testimony-some believable and some not-can it be said that themanager's reason was unlawful as alleged in the com-plaint.I think the evidence does not support the complaint.However it be phrased-prima facie case or convincingaffirmative proof in support of the complaint-theburden is on the General Counsel to prove his conclu-sionary assertion of illegal motive.The one clear thing on this record is that Morrow hadan almost incredibly bad record coming to work late,going home whenever he felt like it, and being absent forentire days. He worked for 6 months-from August toFebruary. During that period-as his timecards in evi-dence show-he was late in arriving 21 times by at least20 minutes; of these, once it was over 3 hours, twiceover 2 hours, and once 1 hour late. In addition he camelate but by less than 20 minutes, 13 times. Morrowjumped around in his testimony as a witness called bythe General Counsel. But Greg Edmundson, who is stillin the Respondent's employ, said straight the hours werefrom 7 a.m. to 4:30 p.m. Morrow left early no less than20 times: once at 9:30 in the morning, once 5 hours toosoon, five times 4 hours before quitting time, and the restof the times between 1 and 3 hours ahead of time. Andhe was absent on 9 separate full days.Rangos, the superintendent, admitted that on occasionMorrow did ask for and was given permission to leaveearly, and even to be absent a full day, But Rangos, aswell as Brittner, said that many of the times Morrowcame late or left early without being given permission inadvance. Morrow testified that each and every time heleft early or was absent he did get express permission. Icannot believe him, for it happened too many times.How much does an employer have to tolerate merelybecause he knows a man is trying to get into one unionof the two established in the plant, while the employerthinks he should be in the other instead? The argument isoften made that if the employee's insufferable behaviorwas that bad over so long a period of time, why did theemployer not get rid of him sooner, why did he waituntil the critical moment? But this theory does not fithere, because there was no suspicious timing. What in-quiry management made as to who was behind the Local66 representation petition had taken place months earlier.The hearing before the Board was back 2 months ago,and everybody was just waiting to see what the RegionalDirector would do.But a significant timing of another sort there was. Theday before he was fired Morrow left early again, thistime about 2-1/2 hours before quitting time. The dis-charge decision was made by Brittner and Rangos, thetop management agents over the location. Morrow saidhe had obtained permission to leave early the day beforefrom Brittner. Brittner said the opposite. Credibility mustrest on the totality of a man's testimony. Early in hisstory Morrow testified that "I requested permission onevery occasion" that he left early, and that he had neverbeen criticized for having done that. Later he admittedon cross-examination that there had been "complaints"against him for late arrival. How often? "Just aboutevery time I was late." Again: "Were there ever com-plaints lodged to you by Chambers supervisory person-nel regarding leaving the job early? A. Yes. Q. Okay.And how often did that occur? A. Maybe two or threetimes." While it is understandable that Morrow wouldwant to portray a good picture about himself at thishearing, it is obvious he was not being honest. I find hewas not given permission to leave early that last day onthe job.I do not think it quite necessary to give every jot andtittle of Morrow's other failings as an employee, becauseby the time he was through he admitted just about everymistake for which he was criticized again and again.Twice he was reprimanded for putting dirty water ratherthan clean water in the radiator of the very expensivevehicle he was operating. He was reprimanded for a col-lision he caused, which resulted in the Company havingto pay a substantial amount to repair another company'struck. Morrow as questioned further.Q.... were you ever reprimanded by any super-visor of Chambers Development for any other ac-tions you have taken. or failure to act on the job.A. Yeah, I was reprimanded before.Q. Can you tell us generally what that wasabout?A. They ranged from everything to going up thewrong road to telling me that I had been responsi-ble for breakdown of equipment.Q. Going up the wrong road is not a seriouscomplaint, but responsibility for breakdown ofequipment can be serious?A. Oh. Yeah.Finally, there was a rule that to be absent the employeehad to obtain permission, or at least advise management,the day before. First Morrow said he had always donethat, then he shifted and said "possibly two or threetimes" he did not, but called in the morning of his ab-sence instead. By that time it was very difficult, if notimpossible, for the Respondent to obtain the necessaryreplacement.With all this, I must believe the testimony of the twomanagement witnesses that the reason why they dis-charged Morrow was because they could no longer putup with his general conduct as an employee.To prove that Rangos instead acted with a differentmotive, the General Counsel relies heavily on a state-ment appearing in the pretrial affidavit of one of his wit-613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses, Edmundson. It is dated March 17, 1982, themonth after Local 66 filed its charge saying Morrow hadbeen dismissed because of his union activities. At thehearing, Edmundson several times said he could not re-member what had been said or what had happened. Helooked at his affidavit and repeated he could not remem-ber whether what was written there really took place.Whatever his reasons, he was playing games. In his affi-davit, received into evidence with hesitancy, there is thefollowing statement:Rangos said the Company has been having troublewith employees who have been fired and who havebeen going to the Labor Relations Board, and filinggrievances against the Company. Rangos said, theletters would help back up the Company if they hadto go to court ...Rangos said, Dale was fired be-cause he was late for work lots of times, he misseda lot of days, he left early and didn't tell anyoneand for trying to get into 66.The affidavit sets this conversation as having takenplace on February 21. The date has to be wrong, becauseif Rangos referred to employees having filed grievanceswith "Labor Relations Board," and the Company need-ing records of wrongdoing to defend its position "if theyhad to go to court," it means the conversation occurredafter February 24, when the charge was filed. Would thesuperintendent, with a charge in his hands accusing himof dismissing Morrow in retaliation for union activitieson behalf of Local 66, say to any other employee thatthat was the reason why he dismissed the man? But moreimportant, there is a second affidavit the General Coun-sel placed into evidence of another of his witnesses,Charles Grigas. This one quotes Rangos as saying: "Idon't care if you're in 66, as long as you run the equip-ment." If one affidavit rejected by a General Counselwitness can be used for a factual finding in these hear-ings, so can another. The General Counsel cannot pickand choose. Rangos said clearly his only reason for dis-charging Morrow was the man's poor work record. Hecould not have said both that he was indifferent as towhich union employees joined and that he dischargedemployees for joining one instead of another. Edmund-son's added reason-illegal, attributed to Rogers in hisaffidavit, fitted the purpose of his once pro-Local 66 sen-timent. He rejected it at the hearing. I do not credit thatpinpointed phrase in his affidavit. It just does not jibewith the rest of the facts of record.Another tidbit stressed in the General Counsel's briefto prove union animus is the fact Brittner referred toMorrow as a "queer," "the queer is gonna go, the firstone to go." But Brittner also said, as the same witnesstestified, "If 66 got in there, it would make his jobeasier." Could Brittner both have liked and hated Local66? I suppose there can be an employer who considersany staunch unioneer to be queer. The trouble is thatmany of Morrow's absences, or early departures fromwork, were necessitated by his frequent visits to "a psy-chologist, a doctor." Without further comment, I do notthink that one word helps prove this complaint one wit.I find wanting the argument in the General Counsel'sbrief that while using words that clearly stated "he trulyfavored having Operating Engineers 66 to represent" theemployees, Brittner really meant the opposite of hiswords; i.e., "that he was threatening adverse consequenc-es if the employees chose Operating Engineers 66."There came a time when the superintendent told em-ployee Edmundson that from that day on all the ruleviolations or wrongdoings by an employee would bedocumented and recorded. Taken out of context, such astatement in the middle of a self-organization campaigncan be viewed as an antiunion phrase, sort of an intimi-dation technique. But Rangos said that after Local 66'srepresentation petition had been filed, indeed, it cameafter the unfair labor practice charge had been received.Faced with the possibility of competing unions taking itto the Labor Board, and the increasing possibility ofhaving I day to justify its management activities, can anemployer be faulted for making a provable record offaulty work performance? I think not.There was another statement by Rangos that cannotbe given meaning out of context. After Local 66's repre-sentation petition had been filed he said "66 will neverbe here." In other circumstances, this would be a classic8(a)(1) statement. But Local 66 already was "here," be-cause it in fact represented one of the groups of employ-ees at the same jobsite. Besides, the statement cameduring the very period that the Respondent was sayingthat the Teamsters contract was an impediment to Local66 insofar as these four employees were concerned. Andhe was right, as the Board's decision later held. Thestatement therefore cannot be considered antiunion assuch.There was one unfair labor practice Rangos didcommit. After the representation petition had been filedhe went out of his way to talk with Morrow, and askedhim "who the people were. And he knew there werefour of them and he wanted to know their names, thatwere involved in this NLRB case, and had signed cardswith 66 .... He wanted to know who the leader was...." Rangos explained this talk as no more than an in-quiry as to why the employees had not brought theirproblems to him instead of going to Local 66, or goingto the Labor Board. It is an excuse that has been heardbefore, but rejected by the Board. I find that Rangos im-properly interrogated the employee that day and therebyviolated Section 8(a)(1) of the Act.In the light of Morrow's entire record as an employee,and the provocative violation of the work rules commit-ted the day before his discharge, a single violation ofSection 8(a)(1) will not do to prove illegal motive in theman's later dismissal. Even though he was lying then,Morrow told Rangos he had no knowledge about the ac-tivities of Local 66.All things considered, I shall recommend dismissal ofthe 8(a)(3) allegations of this complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, have a close, intimate, and sub-614 CHAMBERS DEVELOPMENT CO.stantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. By interrogating an employee concerning his unionactivities or concerning the union activities of other em-ployees, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.2. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following:ORDER'The Respondent, Chambers Development Company,Inc., Monroeville, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Interrogating employees about their union activitiesor about the union activities of fellow employees.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Monroeville, Pennsylvania, place of busi-ness, copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by its rep-resentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includ-ing all places where notices to employees are customari-ly posted. Reasonable steps shall be taken by it to ensurethat said notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."615